January 04, 2008


Ms. Deborah J. Race
Ireland Carroll & Kelley, P.C.
6101 S. Broadway, Suite 500
Tyler, TX 75703

Mr. P. Michael Jung
Strasburger & Price, L.L.P.
901 Main Street, Suite 4400
Dallas, TX 75202-3794
Honorable George Timothy Boswell
402nd District Court
P.O. Box 1707
Quitman, TX 75783-1707

RE:   Case Number:  05-0300
      Court of Appeals Number:  06-05-00033-CV
      Trial Court Number:  2003-481

Style:      IN RE  BROOKSHIRE GROCERY COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinions  in
the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Jenica    |
|   |Turner        |
|   |Ms. Linda     |
|   |Rogers        |